Citation Nr: 1047846	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  05-26 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include depressive disorder and posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to a psychiatric disability. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to September 
1968.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a November 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO denied 
entitlement to service connection for PTSD and erectile 
dysfunction.  Jurisdiction over the Veteran's claims was 
subsequently transferred to the RO in Buffalo, New York.

In July 2008 and March 2010, the Board remanded these matters for 
further development.

The Veteran's initial claim for service connection for a 
psychiatric disability in May 2004 was limited to PTSD.  The 
United States Court of Appeals for Veterans Claims (Court); 
however, has held that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Thus, the Board has characterized the issue as a 
claim for entitlement to service connection for a psychiatric 
disability, to include depressive disorder and PTSD. 

The Veteran had also perfected an appeal with regard to the issue 
of entitlement to service connection for a lower back disability.  
In January 2009, the RO in Huntington, West Virginia granted 
service connection for that disability, and thereby resolved the 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.





REMAND

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."   Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

Service connection for PTSD generally requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2010).

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate his account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance, substance abuse, episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id. 

The Veteran's VA treatment records reveal that he has been 
diagnosed as having various psychiatric disabilities.  For 
example, an April 2010 VA examination report indicated diagnoses 
of PTSD and depressive disorder not otherwise specified. 
Furthermore, his service treatment records indicate that in 
August 1968 he was treated for somnambulism (sleepwalking) and 
his September 1968 separation examination indicates that a 
psychiatric abnormality was noted and that he was diagnosed as 
having somnambulism.  Thus, there is evidence of current 
psychiatric disabilities and in-service psychiatric symptoms.

The Veteran has reported various non-combat related stressors, 
some of which occurred in service and others which occurred 
outside of service.  Such reported stressors that include:  being 
sexually assaulted just prior to discharge from service, being 
injured by shrapnel from an exploding grenade while training at 
Mare Island Naval Base, being assaulted during military training 
at Whidbey Island, participating in the 6 day war in the Suez 
Canal, being attacked and injured while serving on a destroyer, 
the death of his mother, and the poor health of his father.   

The Veteran was afforded a VA psychiatric examination in October 
2005.  The examination report reveals that he reported several 
stressors, including the in-service sexual assault and shrapnel 
injury as well as the death of his mother and the poor health of 
his father.  A diagnosis of PTSD was provided.  The examiner who 
conducted the examination opined that due to fact that the 
claimed in-service stressors of sexual assault and a shrapnel 
injury were unconfirmed, he could not provide an opinion beyond 
conjecture concerning whether the Veteran had service related 
PTSD.  Nevertheless, he concluded that there appeared to be 
little doubt that the Veteran suffered from PTSD, but he did not 
specify the stressors which supported that diagnosis.

In its July 2008 remand, the Board instructed the Agency of 
Original Jurisdiction (AOJ) to schedule the Veteran for a VA 
examination to determine whether he met the criteria for a 
diagnosis of PTSD and, if so, whether there was evidence of 
behavior changes in response to the Veteran's claimed sexual 
assault.  The examiner was instructed to specify the stressors 
supporting any PTSD diagnosis.

The Veteran was afforded a second VA psychiatric examination in 
October 2008 with the same examiner who had conducted the October 
2005 VA examination.  The examination report reveals that he 
reported stressors involving physical and sexual assault, having 
guns pointed at him during a conflict between Israel and Egypt, 
being injured by shrapnel from a grenade, the death of his 
mother, and the poor health of his father.  The Veteran was 
diagnosed as having PTSD.

The examiner essentially repeated the same conclusions he made in 
the October 2005 VA examination report in that he opined that 
while the Veteran undoubtedly suffered from PTSD, he could not 
opine beyond conjecture whether the PTSD was service related 
because the Veteran's reported stressors were unconfirmed.  He 
did not specify the stressors supporting the PTSD diagnosis and 
did not provide any opinion as to whether there was evidence of 
behavior changes in response to the Veteran's claimed in-service 
assaults. 

In July 2009, the examiner who had conducted the October 2005 and 
2008 VA examinations again provided a VA psychiatric examination.  
The examination report indicates that the Veteran reported the 
same stressors.  The examiner opined that the Veteran suffered 
from PTSD because his clinical symptoms fulfilled the necessary 
diagnostic criteria; however the specific stressors from which 
the disability resulted remained unclear.  It was likely ("as 
likely as not") that the disability was related to service, 
however a definitive opinion could not be provided without 
resorting to conjecture or surmise.  

While the examiner noted that there was no evidence of a decrease 
in performance of service-related duties prior to discharge, he 
did not discuss such factors as the Veteran's treatment for 
sleepwalking immediately prior to discharge and his long history 
of substance abuse and did not provide an explicit opinion as to 
whether there was evidence of behavior changes in response to the 
Veteran's claimed in-service assaults. 

In its March 2010 remand, the Board instructed the AOJ to 
schedule the Veteran for a new VA psychiatric examination, 
preferably by an examiner who had not previously examined him.  
The examiner was instructed to identify the stressors supporting 
any PTSD diagnosis and to opine as to whether it was at least as 
likely as not that any diagnosed psychiatric disability other 
than PTSD was related to service.

The Veteran was afforded a VA psychiatric examination in April 
2010 with the same examiner who had conducted all previous 
examinations.  He was diagnosed as having PTSD and depressive 
disorder not otherwise specified.  Although the Veteran's 
reported in-service stressors involving assault and a shrapnel 
injury were noted, the specific stressors supporting the 
diagnosis were not identified.  

The examiner once again opined that he could not provide a 
definitive opinion as to whether the PTSD was related to the 
reported stressors because the stressors were unconfirmed and he 
failed to provide any opinion as to whether the Veteran exhibited 
behavior changes in response to the reported assaults.  
Furthermore, no opinion was provided as to whether a relationship 
existed between the diagnosed depressive disorder and service.

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a 
remand order of the Board is not complied with, the Board itself 
errs in failing to insure compliance.  Id. at 270-71.  As 
adequate opinions concerning the nature and etiology of the 
Veteran's psychiatric disability and whether he exhibited 
behavior changes in response to his reported in-service assaults 
have yet to be obtained, the Board is unfortunately compelled to 
again remand this claim for compliance with the instructions in 
its July 2008 and March 2010 remands.

The VA adjudication manual instructs that requests for stressor 
verification must include, among other things, a two-month 
specific date range during which the claimed stressors occurred.  
See M-21, Part III, chapter 5, § 5.14 (c)(3) (Nov. 18, 2004).  
The most recent rewrite of the manual retains this requirement.  
See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) 
(Sept. 29, 2006) (indicating that information in requests to the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
should include month and year during which the stressful event 
occurred and noting that JSRRC will research records dated 30 
days before and 30 days after).

The Veteran has reported that one of his in-service stressors 
involved being injured by shrapnel from an exploding grenade 
while training at Mare Island Naval Base.   In January 2009, a 
request was sent to the National Archives for the deck logs of 
the USS Fiske for the period from May to June 1968 in order to 
attempt to verify the Veteran's reported stressor.  In February 
2009, the National Archives responded that no such records were 
available because the ship was not in the area of Mare Island 
during the specified period.  Therefore, in August 2009, the RO's 
PTSD coordinator issued a formal finding of a lack of information 
required to verify the Veteran's claimed stressors.  

However, a service personnel record dated August 19, 1968 reveals 
that the Veteran had completed an 8 week training course at Mare 
Island in Vallejo, California.  The JSRRC, National Archives, or 
Department of the Navy was contacted with regard to the period 
from June to August 1968.  In light of the stressor information 
that the Veteran has submitted and his service personnel records, 
a remand is also required to again attempt to verify the 
Veteran's claimed in-service shrapnel injury.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to 
assist includes a duty to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody.  
38 C.F.R.
§ 3.159(c)(4).  

In a November 2010 statement (VA Form 21-4138), the Veteran 
reported that he had been treated by Dr. Dobmeier in Rochester, 
NY for PTSD beginning in 2003.  In addition, he submitted a 
signed Authorization and Consent to Release Information Form (VA 
Form 21-4142) for that treatment provider.  Furthermore, he 
submitted a letter from Yeates Conwell, M.D. at the University of 
Rochester Medical Center, which reveals that he had undergone a 
psychiatric evaluation at that location.  

VA has adopted a regulation requiring that when it becomes aware 
of private treatment records it will specifically notify the 
Veteran of the records and provide a release to obtain the 
records.  If the Veteran does not provide the release, VA has 
undertaken to request that the Veteran obtain the records.  
38 C.F.R. § 3.159(e)(2) (2010).  Any records of such treatment 
for psychiatric disabilities would be directly relevant to the 
claim for service connection for a psychiatric disability and no 
attempt has yet been made to obtain the identified treatment 
records.

The claim for service connection for erectile dysfunction as 
secondary to the Veteran's psychiatric disability is inextricably 
intertwined with the claim for service connection for a 
psychiatric disability, to the extent that the Veteran's medical 
records have attributed his erectile dysfunction to medications 
taken for psychiatric symptoms.  Therefore, the Board must defer 
adjudication of the claim for service connection for erectile 
dysfunction.

The Court has held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received VCAA notice in a May 2004 letter.  However, 
the letter did not contain all of the information required by the 
subsequent decision in Dingess and adequate notice should be 
provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VCAA 
notice letter that provides an explanation 
of the disability-rating and effective-date 
elements of his claims.  

2.  The AOJ should take all necessary steps 
to obtain and associate with the claims 
file all treatment records from Dr. 
Dobmeier in Rochester, NY and the 
University of Rochester Medical Center for 
a psychiatric disability. 

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file. 

If the Veteran fails to furnish any 
necessary releases for private treatment 
records, he should be advised to obtain the 
records and submit them to VA.

3.  Take all necessary steps, including 
contacting the National Archives and the 
Department of the Navy, to obtain any ship 
logs or other information detailing the 
movements and operations of the USS Fiske 
while in the vicinity of Mare Island in 
Vallejo, California from June to August 
1968.

4.  Prepare a summary of the claimed in-
service stressors for which there is 
sufficient information to make an inquiry, 
to include dates and assigned units. Such 
in-service stressors include being injured 
by an exploding grenade while training at 
Mare Island in Vallejo, California from 
June to August 1968.  This summary, along 
with a copy of the Veteran's DD Form 214 
and any pertinent service personnel records 
should be sent to the JSRRC.  

5.  After any additional records have been 
obtained and associated with the Veteran's 
claims folder, schedule him for a VA 
psychiatric examination with a qualified 
mental health examiner who has not yet 
examined the Veteran in order to determine 
the nature and etiology of his current 
psychiatric disabilities, including PTSD.  
All indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that any of the Veteran's psychiatric 
disabilities other than PTSD had their 
onset in service, are related to his in-
service sleepwalking, or are otherwise the 
result of a disease or injury in service.  

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current erectile dysfunction was 
either caused or aggravated (made worse) by 
his psychiatric disabilities or any 
medications taken for his psychiatric 
disabilities.  The examiner should quantify 
the amount of any aggravation, if possible.

If the examiner indicates that he or she is 
not qualified to opine as to the etiology 
of the Veteran's erectile dysfunction, the 
Veteran should be referred to an 
appropriate medical professional to provide 
the necessary opinions with regard to his 
erectile dysfunction.

If the examiner finds that the Veteran 
meets the criteria for a diagnosis of PTSD, 
the examiner should specifically identify 
the stressors supporting the diagnosis.

If a diagnosis of PTSD is warranted, the 
examiner should opine as to whether there 
is evidence of behavior changes in response 
to the Veteran's claimed in-service 
personal assaults.

The examiner should acknowledge the 
previous diagnoses of PTSD.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

6.  The AOJ should review the examination 
report to ensure that it contains the 
information and opinions requested in this 
remand and is otherwise complete.

7.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


